Citation Nr: 0716688	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-12 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for varicose veins of 
the right leg.

Entitlement to service connection for varicose veins of the 
left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO denied the veteran's claims 
of service connection for COPD, ulcers, and varicose veins of 
the right and left legs. 


FINDINGS OF FACT

1.  The veteran did not manifest a respiratory disorder in 
service or for many years thereafter.  

2.  The currently demonstrated peptic ulcer disease is not 
shown to be due to any event or incident of the veteran's 
period of active service.  

3.  The veteran currently is not shown to have a varicose 
vein disorder of the left or right leg due to any event or 
incident of the veteran's period of active service.  


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred, to include 
as due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.313 (2006).

2.  Peptic ulcer disease (gastric nodules) was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).
3.  The veteran is not shown to have a right leg disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  

4.  The veteran is not shown to have a left leg disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in March 2003.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).


Factual Background and Analysis

In this case, the veteran claims entitlement to service 
connection for COPD, ulcers, and varicose veins of the right 
and left leg.  He contends that COPD and varicose veins are 
related to exposure to Agent Orange.  The veteran's service 
personnel records reflect the veteran's service in Vietnam 
from July 1966 to May 1967.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and gastric ulcer disease, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

A veteran who, during active military service, served in the 
Republic of Vietnam during the Vietnam era, and has a certain 
listed disability, shall be presumed to have been exposed 
during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that 
disorders which have been positively associated with Agent 
Orange do not include COPD or varicose veins.  38 C.F.R. § 
3.309(e).  

Having determined that the veteran is not entitled to 
presumptive service connection for COPD or varicose veins of 
the bilateral legs, the Board must now evaluate whether the 
veteran is entitled to service connection for these and all 
claims on a direct basis.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The veteran has alleged that he has COPD (claimed as 
shortness of breath), varicose veins in his legs, and ulcers 
related to service.  The service medical records show no 
treatment for problems related to the lungs, respiratory 
system, legs, stomach, or digestive system during service.  
On report of medical history at separation in December 1968, 
the veteran indicated problems with chronic or frequent 
colds, sinusitis, ear/nose/throat trouble, and frequent 
indigestion.  He indicated no problems with shortness of 
breath, asthma, leg cramps, or stomach or intestinal trouble.  
However, the separation physical examination report was 
negative for any clinical findings related to the lungs, 
vascular system, lower extremities, and abdomen.  

The Board notes that there is no medical evidence for any of 
the claimed conditions for many years following service.  The 
RO's attempts to obtain the medical records that the veteran 
specified as evidence of treatment for bleeding ulcers dated 
in 1973 were unsuccessful.  In an April 2003 response to a 
request for the veteran's private medical records, the 
physician's office indicated that records dated from 1973 
were not retained and as such were no longer available for 
review.  

On VA PTSD examination in February 2003, the examiner noted 
the veteran's history of chronic alcoholism and peptic ulcer 
disease with gastrointestinal bleeds and subtotal gastrectomy 
in 1983.  He stated that the veteran was a chronic alcoholic, 
reportedly drinking up to a case of beer a day.

In March 2002, the veteran underwent an 
esophagogastroduodenoscopy and colonoscopy with polypectomy.  
The diagnosis was anastomtic ulcer with control of bleeding, 
hiatal hernia, arteriovenus malformations, diverticula, 
hemorrhoids, and polyp.  In a March 2002 letter from a 
consulting gastroenterologist, the doctor noted the veteran's 
smoking habit of 1.5 packs per day with intermittent alcohol 
consumption.  He had a history of coronary artery disease and 
hypertension.  The doctor did not report any disease or 
incident from the veteran's military service.  

VA outpatient treatment records dated from 2000 reflect 
diagnoses of erosive gastritis and suspected benign gastric 
tumor.  There are objective findings and complaints of 
swollen hand and lower extremities, cough, and a positive 
history of smoking.  In a February 2000 primary care note, 
the veteran complained of swollen feet and dyspepsia.  
Physical examination of the lungs was clear to auscultation.  
The extremities showed 1/4 edema up to the mid leg just under 
the calves with an indication of probable varicose 
veins/venous insufficiency.  The abdomen was flat, without 
megalies or masses.  In a February 2000 chest x-ray study, 
the radiologist noted a history of congestive heart failure, 
but noted no acute cardiopulmonary process.  The VA medical 
records do not contain a diagnosis of COPD, but there is an 
indication in a March 2000 primary care note that the veteran 
has a tobacco use disorder.  In March 2000, the veteran 
underwent a colon barium enema which revealed scattered 
diverticula in the sigmoid colon with one diverticula in the 
ascending colon.  There was no evidence of masses or polyps.  

With regard to the veteran's claimed COPD, the Board notes 
that there is no evidence of this condition of record.  As 
noted above, the veteran appears to have a tobacco use 
disorder, however, there is no diagnosis of COPD.  In this 
regard, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Therefore, 
the Board finds that a current COPD disorder not having been 
diagnosed, service connection is not available on any basis, 
including direct service connection, or on a presumptive 
basis including as due to herbicide exposure.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

Even if the Board considers the notation of a tobacco use 
disorder to be evidence of a respiratory disorder, there is 
no medical evidence that links this condition to any disease 
or incident of the veteran's active duty service.  

With regard to the claimed ulcers and varicose vein disorder 
of the legs, the Board notes that neither of these conditions 
was shown in service.  Further, the Board finds that the 
medical evidence on file does not contain any opinion which 
suggests a link between the veteran's current peptic ulcer 
disease and varicose vein condition of the lower extremities 
and service.  Even if the Board considers that the veteran 
was treated for bleeding ulcers in 1973, these records are 
unavailable and there is no competent evidence that 
establishes that this condition is related to service.  Also, 
there is simply no medical evidence of varicose veins of 
either lower extremity until decades after service.  

While the veteran believes his COPD, ulcer, and varicose vein 
disorders were either incurred in or aggravated by service, 
he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds entitlement to service connection 
must be denied for all claims.

In sum, while there is evidence of a current ulcer and 
varicose vein disability, there is none shown in service, 
and, without competent evidence linking a current ulcer and 
vascular disorder to service, or showing a such disorders 
within a year of his discharge from active duty, the benefit 
sought on appeal cannot be granted.

As the preponderance of the evidence is against the claims, 
the claims are denied, and the doctrine of reasonable doubt 
is not for application. 38 U.S.C.A. § 5107.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for COPD is denied.

Service connection for ulcers is denied.

Service connection for varicose veins of the right leg is 
denied.

Service connection for varicose veins of the left leg is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


